DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant's Amendment and Remarks filed on 6/16/2022. This Action is made FINAL.
Claims 9, 11, 21, 23 were canceled.
Claims 1-8, 10, 12-20, 22 and 24-26 are pending for examination.

Response to Arguments
Applicant’s arguments, see Page 7, filed “Applicant has amended the claims to clarify the recited subject matter”, with respect to 35 U.S.C. 112(f) claim interpretation have been fully considered and are persuasive.  The 35 U.S.C. 112(f) claim interpretation of Claims 1-26 has been withdrawn. 

Applicant’s arguments, see Page 7, filed “Applicant submits that the amended claims, when read in light of the specification teachings in total would have fully understood the enabled invention, and therefore, requests withdrawal of the 112(a) rejection.”, with respect to 35 U.S.C. 112(a) claim interpretation have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejection of Claims 1-26 has been withdrawn. 

Applicant’s arguments, see Page 7, filed “Applicant traverses the rejection of claims 1-26 under 35 U.S.C. 112(b) for alleged indefinites because the claims have been amended to expressly clarify and require that the various units are functional modules running as software on a computer processor”, with respect to 35 U.S.C. 112(b) claim interpretation have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of Claims 1-26 has been withdrawn. 

Applicant’s arguments, see pages 7-8, filed “the cited prior art fails to teach or suggest the claimed invention wherein the generation of the first detection module is performed via a machine learning procedure that  includes determining a correlation for the training data and testing the determined correlation to determine whether the correlation exceeds a threshold value, and wherein the machine learning procedure compares portions of the environment data comprised by the training data with each other and/or with negative examples without landmarks, and to determine the correlation, as now specified in the independent claims”, with respect to the rejection(s) of claim(s) 1-26 under 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new combination of paragraphs from Ghadiok (US20190137280A1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims 1 recited “wherein the data acquisition unit, localization unit, processing unit, and learning unit are at least partially implemented using software running on a processor and the first detection module is implemented using software running on a processor”. However, the specification and the drawings did not disclose any processor. 
	Dependent claims 2-8, 10, 12-14 are rejected because the claims depended on claim       which is rejected base on the reason above.

Claim 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The independent claims 15 recited “wherein the first detector module is implemented using software running on a processor”. However, the specification and the drawings did not disclose any processor. 
	Dependent claims 16-20, 22, 22-26 are rejected because the claims depended on claim       which is rejected base on the reason above.

Claim 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims 16 recited “wherein the second detector module is implemented using software running on a processor”. However, the specification and the drawings did not disclose any processor. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 10, 12-13, 15-20, 22, 24-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghadiok (US20190137280A1).

	Regarding claim 1, Ghadiok teaches A position determination system for a mobile unit, the system comprising:
	a memory (Ghadiok: Para 27 “As shown in FIG. 10, the precision localization system preferably includes: a vehicle 201 with a sensor system 210, a signal analysis system, and a landmark database 230, but can additionally or alternatively include any other suitable component”) configured to store map data (Ghadiok: Para 46 “The landmark database can include one or more maps (e.g., sparse map with landmarks for each unit region), matrix (e.g., sparse matrix), table, or other data structure. The maps can be static, be generated in real- or near-real time, or otherwise determined. Different data structures can be for different: geographic regions (e.g., overlapping, non-overlapping; covering the same or different area; etc.), landmark densities, location estimate resolution or precision, operation context (e.g., day/night), route, user account, or any other variable”), which comprise position information for first landmarks of a first landmark class (Ghadiok: Para 45 “The landmark database can store: the fiducial parameter value(s) associated with the vehicle position relative to fiducial; the known geographic location for the fiducial (e.g., to sub-meter or sub-0. 5 m accuracy); the pattern of fiducials (e.g., spatial pattern) and/or parameter values associated with a known vehicle location; and/or any other suitable association”; Para 39 “The classification module functions to determine a class of a landmark (e.g., object class, landmark class) depicted in image data”);
	a data acquisition unit (Ghadiok: Para 27 “As shown in FIG. 10, the precision localization system preferably includes: a vehicle 201 with a sensor system 210, a signal analysis system, and a landmark database 230, but can additionally or alternatively include any other suitable component”)  configured to collect environment data (Ghadiok: Para 30 “The sensor system of the system functions to sample signals, which can be used to: sample signals indicative of the ambient environment (e.g., images), identify fiducials in the ambient environment (e.g., landmarks, features of landmarks, etc.), and/or used in any other suitable manner. The sensor system is preferably mounted to a known position relative to the vehicle (e.g., wherein the position can be measured, recorded, retrieved, inferred, and/or calibrated during install or during system operation), but can be otherwise mounted to the vehicle”);
	a localization unit (Ghadiok: Para 27 “As shown in FIG. 10, the precision localization system preferably includes: a vehicle 201 with a sensor system 210, a signal analysis system, and a landmark database 230, but can additionally or alternatively include any other suitable component”) configured to determine a position of the mobile unit (Ghadiok: Para 32 “The signal analysis system of the system functions to extract parameters from signals sampled by the sensor system. The signal analysis system can be stored and/or executed on: the vehicle, the sensor system, the remote computing system, a user device removably communicably connected to vehicle and/or sensor system, or any other suitable computing system. The signal analysis system can include one or more processing modules, which can be selectively used based on contextual operation parameters (e.g., location estimate; vehicle operation parameters, such as trajectory, velocity, acceleration, wheel angle; time of day; anticipated or current weather; ambient light; ambient wind; positional accuracy; fiducial class; etc.) or other parameters”; Para 45 “The landmark database functions to provide known landmark data. In operation, the system can extract fiducials from video, images, rangefinding measurements, or other measurements, identify the detected fiducial using the landmark database, and use the fiducial information to determine operation parameters (e.g., precise location)”);
	a processing unit (Ghadiok: Para 27 “The signal analysis system, a landmark database, and/or other processing modules 222 can be stored and/or run on the vehicle 201, the sensor system 210, a remote computing system 220 (e.g., server system), a mobile device 240”; Para 43 “The processing modules can be determined (e.g., generated, calculated, etc.) using: supervised learning (e.g., using logistic regression, using neural networks, such as back propagation NN, using random forests, decision trees, etc.), unsupervised learning (e.g., using an Apriori algorithm, using K-means clustering), semi-supervised learning, reinforcement learning (e.g., using a Q-learning algorithm, using temporal difference learning), and/or any other suitable learning style. Each module can be validated, verified, reinforced, calibrated, or otherwise updated based on newly received, up-to-date measurements; past measurements recorded during the operating session; historic measurements recorded during past operating sessions; or be updated based on any other suitable data. Each module can be run or updated: in response to determination of an actual result differing from an expected result, or at any other suitable frequency. The module(s) can be run or updated: once; at a predetermined frequency; every time the method is performed; every time an unanticipated measurement value is received; or at any other suitable frequency. The module(s) can be run or updated concurrently with one or more other modules, serially, at varying frequencies, or at any other suitable time”)configured to generate and store training data based on the position of the mobile unit, the collected environment data and the position information for the first landmarks(Ghadiok: Para 75 “The method can optionally include generating the landmark database S500, which functions to catalogue the geographic locations associated with landmarks (e.g., the respective geographic location of each landmark) and associate the geographic locations with parameters of the landmarks that can be extracted to determine the relative position between a vehicle system element (e.g., a camera) and the landmark. S500 can also function to determine and store known landmark data for subsequent retrieval and/or utilization. S500 can include extracting fiducials from video, images, rangefinding measurements, or other measurements, identifying the detected fiducial using the landmark database, and using the fiducial information to determine operation parameters (e.g., precise location). The landmarks used to generate the landmark database are preferably invariant landmarks, but can alternatively be variant (e.g., changing on any suitable time scale). The landmarks (fiducials) can include: road signs (stop sign, yield sign, pedestrian crossing sign, street names, exit sign, etc.), road markings (stop bar, stop lines, limit lines, lane markings), light poles, curbs, intersection detail, signal lighting detail, road and roadside infrastructure, streetlight, traffic light, logos (e.g., gas station logos), storefronts, topiary (e.g., trees, bushes), road markings (lane markings), mailboxes, fire hydrants, and/or any other suitable landmark or fiducial (e.g., optical fiducial). S500 can include storing: the fiducial parameter value(s) associated with the vehicle position relative to fiducial; the known geographic location for the fiducial (e.g., to sub-meter or sub-0.5 m accuracy); the pattern of fiducials (e.g., spatial pattern) and/or parameter values associated with a known vehicle location; pose-position pairs (e.g., associations between specific landmark poses and relative positions of a camera or other imaging system imaging the landmark and viewing the specific pose); and/or any other suitable association”; i.e. historic measurements recorded during past operating sessions would encompasses generating and storing training data ); and
	a learning unit configured to generate, a first detection module that detects the first landmark class based on the training data (Ghadiok: Para 36 “the signal analysis system can include: a landmark detection module (which detects the landmark from the sampled signal), a landmark tracking module (which tracks the landmark across sampled signals), a landmark classification module (which classifies the landmark), a parameter extraction module (which extracts object parameters, such as landmark parameters, from the sampled signal), a population correlation module (which correlates parameter values across multiple operation instances, which can account for the vehicle approach angle relative to the landmark), and/or any other suitable processing module”; Para 43 “The processing modules can be determined (e.g., generated, calculated, etc.) using: supervised learning (e.g., using logistic regression, using neural networks, such as back propagation NN, using random forests, decision trees, etc.), unsupervised learning (e.g., using an Apriori algorithm, using K-means clustering), semi-supervised learning, reinforcement learning (e.g., using a Q-learning algorithm, using temporal difference learning), and/or any other suitable learning style. Each module can be validated, verified, reinforced, calibrated, or otherwise updated based on newly received, up-to-date measurements; past measurements recorded during the operating session; historic measurements recorded during past operating sessions; or be updated based on any other suitable data. Each module can be run or updated: in response to determination of an actual result differing from an expected result, or at any other suitable frequency. The module(s) can be run or updated: once; at a predetermined frequency; every time the method is performed; every time an unanticipated measurement value is received; or at any other suitable frequency. The module(s) can be run or updated concurrently with one or more other modules, serially, at varying frequencies, or at any other suitable time”), 
	wherein the data acquisition unit, localization unit, processing unit, and learning unit are at least partially implemented using software running on a processor and the first detection module is implemented using software running on a processor(Ghadiok: Para 27 “The method is preferably performed with a precision localization system 200. As shown in FIG. 10, the precision localization system preferably includes: a vehicle 201 with a sensor system 210, a signal analysis system, and a landmark database 230, but can additionally or alternatively include any other suitable component. The signal analysis system, a landmark database, and/or other processing modules 222 can be stored and/or run on the vehicle 201, the sensor system 210, a remote computing system 220 (e.g., server system), a mobile device 240 associated with the vehicle and/or a user of the vehicle, auxiliary vehicles, the landmarks themselves (e.g., by a beacon system attached to the landmark), a distributed system, and/or any other suitable computing system”; Para 30 “As shown in FIG. 10, the sensor system can include: one or more sensors 211, a landmark detection system 212, a secondary location system 214, an orientation system 213 (e.g., IMU, accelerometer, gyroscope, altimeter, magnetometer, etc.), a vehicle data system 216 (OBD II connector, CAN bus connector, wireless radio), a processing system 215 (e.g., CPU, GPU, TPU, DSP etc.), storage (e.g., Flash, RAM, etc.), a communication subsystem (e.g., a radio, antenna, wireless data link, etc.), or any other suitable subsystem”; Para 32 “The signal analysis system can be stored and/or executed on: the vehicle, the sensor system, the remote computing system, a user device removably communicably connected to vehicle and/or sensor system, or any other suitable computing system”; Para 36 “the signal analysis system can include: a landmark detection module (which detects the landmark from the sampled signal), a landmark tracking module (which tracks the landmark across sampled signals), a landmark classification module (which classifies the landmark), a parameter extraction module (which extracts object parameters, such as landmark parameters, from the sampled signal), a population correlation module (which correlates parameter values across multiple operation instances, which can account for the vehicle approach angle relative to the landmark), and/or any other suitable processing module”), 
	wherein the generation of the first detection module is performed via a machine learning procedure (Ghadiok: Para 43 “The processing modules can be determined (e.g., generated, calculated, etc.) using: supervised learning (e.g., using logistic regression, using neural networks, such as back propagation NN, using random forests, decision trees, etc.), unsupervised learning (e.g., using an Apriori algorithm, using K-means clustering), semi-supervised learning, reinforcement learning (e.g., using a Q-learning algorithm, using temporal difference learning), and/or any other suitable learning style”) that includes determining a correlation for the training data (Ghadiok: Para 36 “the signal analysis system can include: a landmark detection module (which detects the landmark from the sampled signal), a landmark tracking module (which tracks the landmark across sampled signals), a landmark classification module (which classifies the landmark), a parameter extraction module (which extracts object parameters, such as landmark parameters, from the sampled signal), a population correlation module (which correlates parameter values across multiple operation instances, which can account for the vehicle approach angle relative to the landmark), and/or any other suitable processing module”) and testing the determined correlation to determine whether the correlation exceeds a threshold value (Ghadiok: Para 80 “the trust score can increase as successive vehicles determine the landmark parameter and obtain mutual agreement (e.g., based upon quantitative comparison) of the parameter value, set of values, or range of values. The determined trust score can be associated with landmark parameter values in the database, and in some variations, determining the landmark parameters can be based on the trust score (e.g., retrieving parameter values associated with the highest trust score)”; i.e. parameter values are correlated and tested via quantitative comparison), and
	wherein the machine learning procedure compares portions of the environment data comprised by the training data with each other and/or with negative examples without landmarks, and to determine the correlation (Ghadiok: Para 36 “the signal analysis system can include: a landmark detection module (which detects the landmark from the sampled signal), a landmark tracking module (which tracks the landmark across sampled signals), a landmark classification module (which classifies the landmark), a parameter extraction module (which extracts object parameters, such as landmark parameters, from the sampled signal), a population correlation module (which correlates parameter values across multiple operation instances, which can account for the vehicle approach angle relative to the landmark), and/or any other suitable processing module”; Para 42 “The population correlation module can apply multiple pass trajectory alignment (e.g., using least squares and RANSAC) or any other suitable cross-trajectory correlation process. One or more methods can be combined to increase the accuracy of the processing modules. For example, to achieve consistent fiducial detection at different scales and angles, information from multiple feature detectors can be fused, or synthetic training datasets and generalized feature detectors such as CNNs can be used.”; Para 44 “the population correlation module can be updated by identifying landmarks, fiducial features, and vehicle paths for a small region, and aligning the multiple passes so that the passes can be compared”; i.e. the population correlation module correlates parameter values(determine the correlation) while aligning the multiple passes (the training data with each other and/or with negative examples without landmarks) so that the passes can be compared(compares portions of the environment data)).

	Regarding claim 2, Ghadiok teaches the system of claim 1, wherein the data acquisition unit comprises a camera or a lidar, radar and/or ultrasonic sensor (Ghadiok: Para 30 “the landmark detection system include: optical sensor(s) (e.g., monocular camera, stereo camera, multispectral camera, hyperspectral camera, visible range camera, UV camera, IR camera); antenna (e.g., BLE, WiFi, 3G, 4G, 5G, Zigbee, 802.11x, etc.), acoustic sensors (e.g., microphones, speakers), rangefinding systems (e.g., LIDAR, RADAR, sonar, TOF), or any other suitable sensor. The secondary location system functions to determine (e.g., estimate, calculate, measure, receive, etc.) the vehicle location, and can be used in conjunction with and/or in lieu of the precision location system and/or method”).

	Regarding claim 3, Ghadiok teaches the system of claim 1, wherein the first detector module is generated for a specific sensor class of the data acquisition unit (Ghadiok: Para 30 “the landmark detection system include: optical sensor(s) (e.g., monocular camera, stereo camera, multispectral camera, hyperspectral camera, visible range camera, UV camera, IR camera); antenna (e.g., BLE, WiFi, 3G, 4G, 5G, Zigbee, 802.11x, etc.), acoustic sensors (e.g., microphones, speakers), range finding systems (e.g., LIDAR, RADAR, sonar, TOF), or any other suitable sensor. The secondary location system functions to determine (e.g., estimate, calculate, measure, receive, etc.) the vehicle location, and can be used in conjunction with and/or in lieu of the precision location system and/or method”; Para 39 “The classification module functions to determine a class of a landmark (e.g., object class, landmark class) depicted in image data”; i.e. optical sensor (a specific sensor class of the data acquisition unit) generate the image data used by the classification module).

	Regarding claim 4, Ghadiok teaches the system of claim 1, wherein the map data includes position information for second landmarks of a second landmark class, and the system includes a second detector module that detects the second landmarks for the second landmark class based on the environment data, wherein the position of the mobile unit is determined based on the detected second landmarks (Ghadiok: Para 39 “the system can include one classification module for each object class, and the object class can be determined by sequentially analyzing the embeddings associated with each object class and then analyzing the results to determine the best match among the classification modules, thereby determining the landmark class (e.g., the class corresponding to the classification module whose results best match the image data).”; Para 45 “The landmark database functions to provide known landmark data. In operation, the system can extract fiducials from video, images, rangefinding measurements, or other measurements, identify the detected fiducial using the landmark database, and use the fiducial information to determine operation parameters (e.g., precise location). The landmarks are preferably invariant landmarks, but can alternatively be variant. The landmarks (fiducials) can include: road signs (stop sign, yield sign, pedestrian crossing sign, street names, exit sign, etc.), road markings (stop bar, stop lines, limit lines, lane markings), light poles, curbs, intersection detail, signal lighting detail, road and roadside infrastructure, streetlight, traffic light, logos (e.g., gas station logos), storefronts, topiary (e.g., trees, bushes), road markings (lane markings), mailboxes, fire hydrants, and/or any other suitable landmark or fiducial (e.g., optical fiducial). The landmark database can store: the fiducial parameter value(s) associated with the vehicle position relative to fiducial; the known geographic location for the fiducial (e.g., to sub-meter or sub-0. 5 m accuracy); the pattern of fiducials (e.g., spatial pattern) and/or parameter values associated with a known vehicle location; and/or any other suitable association”; Para 70 “the global system location is trilaterated based on the known locations for a plurality of landmarks (e.g., based on a plurality of identified landmarks) and the system's determined angular position and distance relative to the respective landmarks (example shown in FIG. 6)”) .

	Regarding claim 5, Ghadiok teaches the system of claim 1, wherein the first landmarks are detected by the first detector module at a later time, and the position of the mobile unit is determined based on the detected first landmarks (Ghadiok: Fig. 5-6; Para 49 “Detecting a landmark proximal the system S100 functions to identify a reference point with known location for location calibration. The landmark is preferably detected using the signal analysis system, applied to signals sampled by the sensor system, but can alternatively be detected using any other suitable system. The applied processing module can be a universal processing module, a context-specific processing module, or be otherwise selected. S100 can be performed at a predetermined frequency, when an error estimate exceeds a threshold value, when the estimated location encompasses a fiducial location or region (example shown in FIG. 5), and/or at any other suitable time”).

	Regarding claim 6, Ghadiok teaches the system of claim 1, wherein the training data include a subset of the collected environment data, wherein the subset is generated based on the position information about the first landmarks (Ghadiok: Para 43 “The processing modules can be determined (e.g., generated, calculated, etc.) using: supervised learning (e.g., using logistic regression, using neural networks, such as back propagation NN, using random forests, decision trees, etc.), unsupervised learning (e.g., using an Apriori algorithm, using K-means clustering), semi-supervised learning, reinforcement learning (e.g., using a Q-learning algorithm, using temporal difference learning), and/or any other suitable learning style. Each module can be validated, verified, reinforced, calibrated, or otherwise updated based on newly received, up-to-date measurements; past measurements recorded during the operating session; historic measurements recorded during past operating sessions; or be updated based on any other suitable data. Each module can be run or updated: in response to determination of an actual result differing from an expected result, or at any other suitable frequency. The module(s) can be run or updated: once; at a predetermined frequency; every time the method is performed; every time an unanticipated measurement value is received; or at any other suitable frequency. The module(s) can be run or updated concurrently with one or more other modules, serially, at varying frequencies, or at any other suitable time”; Para 39 “The classification module functions to determine a class of a landmark (e.g., object class, landmark class) depicted in image data. The landmark class can be determined based on extracted image feature values, embeddings, or any other suitable metric determined by the landmark detection module”; i.e. classification module would be trained by historic measurements recorded during past operating sessions).

	Regarding claim 7, Ghadiok teaches the system of claim 1, wherein the map data comprise additional information about landmarks of the first landmark class (Ghadiok: Para 40 “a first classification module (e.g., a first module) is executed at the vehicle system, and a second classification module is executed at a remote computing system. In this example, the first classification module determines a landmark class (e.g., “street sign”) for a landmark depicted in the image data, and the second classification module determines a landmark subclass for the landmark (e.g., “stop sign”)”; Para 45 “The landmarks (fiducials) can include: road signs (stop sign, yield sign, pedestrian crossing sign, street names, exit sign, etc.), road markings (stop bar, stop lines, limit lines, lane markings), light poles, curbs, intersection detail, signal lighting detail, road and roadside infrastructure, streetlight, traffic light, logos (e.g., gas station logos), storefronts, topiary (e.g., trees, bushes), road markings (lane markings), mailboxes, fire hydrants, and/or any other suitable landmark or fiducial (e.g., optical fiducial)”).

	Regarding claim 8, Ghadiok teaches the system of claim 7, wherein the additional information comprise a mapping of the first landmark class to a generic landmark class(Ghadiok: Para 40 “a first classification module (e.g., a first module) is executed at the vehicle system, and a second classification module is executed at a remote computing system. In this example, the first classification module determines a landmark class (e.g., “street sign”) for a landmark depicted in the image data, and the second classification module determines a landmark subclass for the landmark (e.g., “stop sign”)”; Para 45 “The landmarks (fiducials) can include: road signs (stop sign, yield sign, pedestrian crossing sign, street names, exit sign, etc.), road markings (stop bar, stop lines, limit lines, lane markings), light poles, curbs, intersection detail, signal lighting detail, road and roadside infrastructure, streetlight, traffic light, logos (e.g., gas station logos), storefronts, topiary (e.g., trees, bushes), road markings (lane markings), mailboxes, fire hydrants, and/or any other suitable landmark or fiducial (e.g., optical fiducial)”; i.e. stop sign, yield sign, pedestrian crossing sign, street names, exit sign, etc. would fall under generic landmark class of road signs).

	Regarding claim 10, Ghadiok teaches the system of claim 1, wherein the first detector module is generated in response to the training data satisfying a quality criterion(Ghadiok: Para 43 “The processing modules can be determined (e.g., generated, calculated, etc.) using: supervised learning (e.g., using logistic regression, using neural networks, such as back propagation NN, using random forests, decision trees, etc.), unsupervised learning (e.g., using an Apriori algorithm, using K-means clustering), semi-supervised learning, reinforcement learning (e.g., using a Q-learning algorithm, using temporal difference learning), and/or any other suitable learning style. Each module can be validated, verified, reinforced, calibrated, or otherwise updated based on newly received, up-to-date measurements; past measurements recorded during the operating session; historic measurements recorded during past operating sessions; or be updated based on any other suitable data”; Para 25 “training of vehicle control models based on supervised learning (e.g., detecting expert driving behavior at a vehicle system, recording image data associated with the expert driving behavior, and training an image-based control model using the recorded image data associated with the expert driving behavior)”; i.e. suitable data encompasses training data satisfying a quality criterion).

	Regarding claim 12, Ghadiok teaches The system of claim 1, wherein the first detector module is generated by a learning unit (Ghadiok: Para 43 “The processing modules can be determined (e.g., generated, calculated, etc.) using: supervised learning (e.g., using logistic regression, using neural networks, such as back propagation NN, using random forests, decision trees, etc.), unsupervised learning (e.g., using an Apriori algorithm, using K-means clustering), semi-supervised learning, reinforcement learning (e.g., using a Q-learning algorithm, using temporal difference learning), and/or any other suitable learning style”)  integrated in the mobile unit (Ghadiok: Para 27 “The signal analysis system, a landmark database, and/or other processing modules 222 can be stored and/or run on the vehicle 201, the sensor system 210, a remote computing system 220 (e.g., server system), a mobile device 240 associated with the vehicle and/or a user of the vehicle, auxiliary vehicles, the landmarks themselves (e.g., by a beacon system attached to the landmark), a distributed system, and/or any other suitable computing system.”).

	Regarding claim 13, Ghadiok teaches The system of claim 1, wherein: the training data are transferred to an external unit; the first detector module is generated by the external unit; and the first detector module is transmitted to the mobile unit (Ghadiok: Fig. 10 element 222; Para 27 “The signal analysis system, a landmark database, and/or other processing modules 222 can be stored and/or run on the vehicle 201, the sensor system 210, a remote computing system 220 (e.g., server system), a mobile device 240 associated with the vehicle and/or a user of the vehicle, auxiliary vehicles, the landmarks themselves (e.g., by a beacon system attached to the landmark), a distributed system, and/or any other suitable computing system”; Para 28 “the processing module variants can be stored on the vehicle, by the remote computing system (e.g., wherein contextual operation data can be transmitted from the vehicle to the remote system, and the module selection and/or module itself returned from the remote system), and/or be stored by any other suitable system”) .

As per claim 15, it recites a method for operating a position determination system for a mobile unit having limitations similar to those of claim 1 and therefore is rejected on the same basis. 

As per claim 16, it recites a method for operating a position determination system for a mobile unit having limitations similar to those of claim 4 and therefore is rejected on the same basis. 

As per claim 17, it recites a method for operating a position determination system for a mobile unit having limitations similar to those of claim 5 and therefore is rejected on the same basis. 

As per claim 18, it recites a method for operating a position determination system for a mobile unit having limitations similar to those of claim 6 and therefore is rejected on the same basis. 

As per claim 19, it recites a method for operating a position determination system for a mobile unit having limitations similar to those of claim 7 and therefore is rejected on the same basis. 

As per claim 20, it recites a method for operating a position determination system for a mobile unit having limitations similar to those of claim 8 and therefore is rejected on the same basis. 

As per claim 22, it recites a method for operating a position determination system for a mobile unit having limitations similar to those of claim 10 and therefore is rejected on the same basis. 


As per claim 24, it recites a method for operating a position determination system for a mobile unit having limitations similar to those of claim 12 and therefore is rejected on the same basis. 

As per claim 25, it recites a method for operating a position determination system for a mobile unit having limitations similar to those of claim 13 and therefore is rejected on the same basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghadiok (US20190137280A1) in view of Knox (US20200364588A1)

In regards to claim 14, Ghadiok teaches The system of claim 1, wherein: an output is generated based on the training data(Ghadiok: Para 43 “The processing modules can be determined (e.g., generated, calculated, etc.) using: supervised learning (e.g., using logistic regression, using neural networks, such as back propagation NN, using random forests, decision trees, etc.), unsupervised learning (e.g., using an Apriori algorithm, using K-means clustering), semi-supervised learning, reinforcement learning (e.g., using a Q-learning algorithm, using temporal difference learning), and/or any other suitable learning style. Each module can be validated, verified, reinforced, calibrated, or otherwise updated based on newly received, up-to-date measurements; past measurements recorded during the operating session; historic measurements recorded during past operating sessions; or be updated based on any other suitable data”; Para 39 “The output of the classification module can include bounding boxes (e.g., drawn around all or a portion of the classified object), annotated image data (e.g., with landmarks annotated with a text fragment corresponding to an associated landmark class), feature vectors based on image words (e.g., embeddings), and any other suitable output”; i.e. the classification module is trained on historic measurements and output information);
Yet Ghadiok do not teach a user is prompted to confirm the training data.
However, in the same field of endeavor, Knox teaches a user is prompted to confirm the training data(Knox: Para 84 “learning module computer application 128 may operate to solicit feedback from system 10 users to confirm and validate newly presented engagement data 110, interaction data 130 or training data 112”). .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the system of Ghadiok with the feature of a user is prompted to confirm the training data disclosed by Knox. One would be motivated to do so for the benefit of “fine-tune models for optimal performance, reduce analytic errors, identify bias, generalization, and the like” (Knox: Para 84).

As per claim 26, it recites a method for operating a position determination system for a mobile unit having limitations similar to those of claim 14 and therefore is rejected on the same basis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455. The examiner can normally be reached Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668